 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD TIMBERLAND,                                   1:16-cv-00922-NONE-GSA-PC
12                   Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR REFERRAL TO SETTLEMENT
13          vs.                                           PROGRAM, WITHOUT PREJUDICE
                                                          (ECF No. 48.)
14   G. MASCARENAS, et al.,
15                  Defendants.
16

17            Ronald Timberland (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. This action now
19   proceeds with Plaintiff’s Second Amended Complaint, filed on June 20, 2018, against defendant
20   G. Mascarenas (Correctional Counselor I) (“Defendant”) for failure to protect Plaintiff in
21   violation of the Eighth Amendment.1 (ECF No. 26.)
22            On December 20, 2019, Plaintiff filed a motion for referral of this case to the court’s
23   settlement program. (ECF No. 48.) On January 6, 2020, the court issued an order requiring the
24   parties to notify the court whether a settlement conference would be beneficial. (ECF No. 50.)
25   On February 5, 2020, Defendant responded to the court’s order opposing Plaintiff’s motion.
26   (ECF No. 58.) Defendant states his belief that this case can be resolved on motions for summary
27

28                      1
                          On October 12, 2018, the court issued an order dismissing all other claims and defendants from
     this action based on Plaintiff’s failure to state a claim. (ECF No. 30.)

                                                             1
 1   judgment, and that mediation at this time is premature. (Id.) Plaintiff has not responded to the
 2   court’s order.
 3           The court shall not refer this case for settlement unless all parties to the case have notified
 4   the court that they believe, in good faith, that settlement in this case is a possibility and that they
 5   are interested in having a settlement conference scheduled by the court. Given that Defendant is
 6   not interested in mediation at this time Plaintiff’s motion shall be denied, without prejudice, to
 7   renewal of the motion at a later stage of the proceedings.
 8           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for referral of this case
 9   to the court’s settlement program, filed on January 26, 2020, is DENIED, without prejudice to
10   renewal of the motion at a later stage of the proceedings.
11
     IT IS SO ORDERED.
12

13       Dated:       March 14, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
